Citation Nr: 1233681	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to rating in excess of 50 percent for a psychiatric disorder, characterized as PTSD with depressive disorder, and bipolar disorder with alcohol abuse.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, LTD


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, continued a 50 percent rating for the Veteran's psychiatric disorder, classified at the time as PTSD with depressive disorder.  While the appeal was pending the RO granted service connection for bipolar disorder with alcohol abuse in a February 2009 rating decision, and added this disorder to the psychiatric disorder currently on appeal.  The issue is therefore currently characterized as shown on the title page. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of this hearing is associated with the claims folder.

In a decision issued on June 3, 2011, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD with depressive disorder, and bipolar disorder with alcohol abuse.  The Veteran appealed the Board's June 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties to the motion requested that the Board's June 2011 decision be vacated and remanded, primarily due to an inadequate discussion of the reasons and bases supporting the decision.  An Order of the Court granting the JMR was issued in November 2011.  Further discussion of the reasons for JMR will take place in the decision below.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has arguably maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD and associated conditions, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

A September 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entirety of the appeal period extending from October 16, 2006, the Veteran's service connected PTSD with depressive disorder, and bipolar disorder with alcohol abuse has been productive of occupational and social impairment with deficiencies in most areas with associated symptoms and manifestations.  

2.  At no point during the appeal period has PTSD been manifested by total occupational and social impairment with associated symptoms and manifestations.  


CONCLUSION OF LAW

For the portion of the appeal period, extending from October 16, 2006 forward, the criteria for an evaluation of 70 percent but no higher, for PTSD with depressive disorder, and bipolar disorder with alcohol abuse, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD and associated conditions, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  That notice was provided to the Veteran in letters dated in October 2006, May 2008 and June 2008, both prior and subsequent to the adjudication of the claim in November 2006, with readjudications in November 2007 (SOC), June 2009 (SSOC) and February 2011 (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the file contains the Veteran's service treatment records (STRs) and VA medical records through April 2012.  VA psychiatric examinations have been conducted during the course of the appeal period in October 2006, October 2007, January 2009, and February 2010.  The file also contains statements and contentions made by the Veteran and his representative and testimony presented at a Board hearing of March 2011.  In 2012, the Veteran and his representative added additional evidence for the file, which included VA records dated from 2010 to 2012 and a private medical report of June 2012; all additional evidence submitted at that time was accompanied by a waiver.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, and that neither the Veteran nor his representative has suggested otherwise. 

In sum, the record reflects that the facts pertinent to the increased rating claim for PTSD have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Significantly, following an appeal of the June 2011 Board decision to the United States Court of Appeals for Veterans Claims, a Joint Motion for Remand (JMR) was issued in 2011, which found no deficiencies relating to the duties to notify or assist.  Accordingly, the Board will adjudicate the claim on the merits.

Background

By rating action of February 1986, service connection was established for PTSD, effective from August 1985.  

On October 16, 2006, the Veteran's claim for an increased rating for PTSD was received.  At that time, a 50 percent evaluation was in effect for PTSD with depressive disorder, effective from January 1998.  

VA records from late 2005 to mid-2006 revealed that the Veteran was receiving individual and group therapy for his psychiatric condition.  The records reflect that the Veteran had issues with nightmares, including an episode in December 2005 that scared his wife.  On mental status examination of February 2006, the Veteran was alert and calm; mood was even and not depressed.  Affect was bright and he was described as cheerful.  There was no indication of mania, psychosis, or  suicidal thoughts.  Intrusive thoughts were reported in March and May 2006.  The Veteran was described as distracted and under stress on a mental status examination in March 2006.  In May 2006, a history of a suicide attempt in the 1980's was noted, with no such current plans.  The Veteran indicated that he benefited from staying busy, citing outdoor activities such as motorcycle riding and hunting, and reported that he was managing his drinking.  Mental status examination was similar to that of February 2006, except that he had depressed mood.  PTSD was assessed and a GAF score of 50 was assigned.  In June 2006, the Veteran complained of decreased energy with a hard time doing things and increased panic attacks for a month.  Intrusive thoughts continued to be noted.  At that time, the evaluator assessed that he needed to engage in something meaningful to stay busy.   

Records from July and August 2006 revealed he was benefitting from continued treatment and he generally did well, having attended a reunion of fellow service members and planned to host the next one.  He did report having a great fear of running out of ammunition.  Also in August 2006 he discussed plans to attend his daughter's upcoming wedding.  It was noted that he sometimes used alcohol to cope with such situations.  A September 2006 group note did reveal that he did become very intoxicated at the wedding and his use of alcohol to cope with it was addressed.  He was able to accept the feedback appropriately.  Otherwise in September 2006 he was doing very well, as he was hunting and could stay busy.  He was assessed as doing well and benefitting from group, and continued to do so in October 2006, with mental status examination not remarkable for any problems or deficiencies. 

The report of an October 2006 VA examination indicates that the Veteran was living with his wife, had 2 adult children living on their own, and had lost a son in 1992 in an accident.  It was reported that he was on disability from his railroad job after a work injury and last worked in 2002.  He stated that he had unsuccessfully sought other work at a lumber yard and as a carpenter's helper, but indicated that the poor economy in his county was to blame for not finding work.  He had done some carpentry work on a hobby basis, assisting a carpenter the past several summers to build some playhouses and a beer garden in his yard.  The report reflected that he was getting ongoing treatment for his PTSD and that medications were effective.  The Veteran denied any substance abuse treatment, but acknowledged using alcohol about 3 times a week, averaging 3-4 beers, but sometimes up to 10 to 12.  

His daytime routine entailed working in the yard, watching TV, and helping to build the playhouses.  He also was in the process of piling railroad ties 3 foot high for "protection."  He reported problems sleeping at night and slept better in the afternoon.  He enjoyed keeping busy to take his mind off Vietnam, and had a difficult time after leaving his job.  His friends were Veterans and they hunted or occasionally met at his beer garden.  He also had plans to travel to meet with other Veterans and families at a gathering and planned to spend the holidays with his mother.   

The Veteran complained of nightmares of Vietnam, being paranoid about running out of ammunition and ongoing panic anxiety twice a week, particularly if he had to leave his house.  He kept 50 thousand rounds of ammunition and bottled water in the house.  When having a panic anxiety, he sometimes had to pull over when driving.  He also endorsed a sense of doom and survivor guilt regarding a school friend who was killed in Vietnam.  Irritability and anger sometimes, regarding the government's involvement in the current war, were noted.  He and his wife slept in separate rooms due to his evening restlessness.  The report reflected that he once choked his wife when he was asleep. 

Examination revealed the Veteran was dressed casually, had logical, coherent and organized thoughts.  Demeanor was somewhat intense but otherwise pleasant and cooperative.  Mood was mildly dysphoric.  There was no evidence of psychosis or current suicidal or homicidal ideations, and mental status examination was entirely unremarkable.  Memory, attention and concentration were all excellent.  The examiner noted that records from April 2005, August 2005 and February 2006 all showed that the Veteran was generally doing well with cheerful mood. He was alert and calm, and with no evidence of mania or psychosis.  He was deemed to continue to exhibit symptoms consistent with chronic PTSD and depressive disorder not otherwise specified, with the examiner reciting the above symptoms and behaviors as support of such a conclusion.  The report revealed that the Veteran had increased depression since he left his full time job and continued sleeping problems.  He was deemed to not have a problem with substance abuse although he still drank.  He was noted to have consistency in functioning as demonstrated by the unremarkable findings in the records from 2005 to 2006.  He was found to have no deficits on mental status.  He continued to engage in household tasks and had social contacts with other Veterans. 

The impressions were chronic PTSD, and depression not otherwise specified (NOS) secondary to PTSD.  A GAF score of 50 was assigned in relation to these diagnoses.   The examiner explained that differentiating the relative impact of each separate diagnostic category was not possible without resorting to mere speculation, given the interrelationship of the diagnoses.

The file contains a lay statement from the Veteran's wife dated in October 2006.  Therein, she opined that his condition had gotten progressively worse.  She described him as unsociable and reclusive.  She also mentioned that he had restless dreams and screamed at night, causing them to sleep in separate beds.  She indicated that he preferred staying home with his guns and ammo, in order to be ready at any moment.  

In December 2006, he reported anxiety due to his mother's sudden illness.  She subsequently died.  From January 2007 through February 2007, he was dealing with her death positively with support from other family members.  His mental status in February 2007 continued to exhibit an even mood, not depressed, without suicidal ideations, mania or psychosis.  He was assessed with PTSD with no acute issues and major depression in remission. 

However in March 2007, he began having increased anxiety regarding some health issues he was having.  Towards the end of March 2007, his mental status began deteriorating, and he cited a recent incident in his sister's bar when he got in an altercation with an unruly patron.  He was referred to the psychiatrist on an emergency basis for exhibiting symptoms of extremely loud, pressured and tangential speech, visible agitation and acting somewhat disinhibited during intake interviews.  His behavior was deemed to be out of character for him.  He was seen by the psychiatrist for further evaluation and medication adjustment.  A few days later he continued to exhibit hyperverbality and pressured intrusive speech, with a mild thought disorder of tangential thinking.  He reported various current stressors that included concerns over a family member's plans to work as a civilian in Iraq, and admitted his manic episodes started around the time of his mother's death in January.  He also indicated he had manic episodes since service.  He was noted to appear disheveled and reported having not slept in the past couple days and only eating 2 meals.  He was recommended to admit himself to inpatient treatment but was resistant.  He improved somewhat the following day after taking directed medications but subsequently had a worsening of symptoms a few days later, in early April 2007, with symptoms that included hyperverbality as described earlier, and also reported hypergraphia.  His mood was mercurial although better than earlier.  He agreed to be admitted for inpatient treatment. 

In April 2007 the Veteran was hospitalized for the increase in the manic symptoms, which had included minimal sleep, excessive journal writing, pressured speech and flight of ideas that had been manifesting in March.  Prior to admission he was noted to have stressors that included his mother's recent death, concerns about a relative planning to go to work as a civilian in Iraq, and the hospitalization of a grandchild.  He was noted to have been writing around the clock and felt "gifted."  He also felt paranoid and kept his drapes tightly closed at home.  His wife indicated that these symptoms of hypergraphia, grandiosity, hyperverbality, and racing thoughts were of new onset although earlier records noted a prior history of episodes of elevated moods.  He was very intrusive, tangential, hyperverbal when admitted, and had trouble sleeping during his stay.  On discharge his manic symptoms were less pronounced but he still reported racing thoughts and mild irritation at being interrupted while talking.  Bipolar disorder was assessed and a GAF score of 45 was assigned on discharge. 

Following his discharge from the hospital, he gradually improved and by May 2007 he again was noted to be calm and cooperative, with no acute distress, with mood even, and with thoughts clear. He was sleeping well with medication and his thoughts were clear.  Mental status examination was unremarkable for any problems or deficiencies.  He had a good mood and a good affect with no evidence of mania. His memory, attention and concentration were all excellent. There were no suicidal or homicidal thoughts.  He was assessed with PTSD and bipolar disorder. He continued to be doing well in June 2007, with no evidence of problems and normal mental status findings.  In July 2007 he attended a reunion of his old unit and found it a positive experience.  He was continuing to benefit from his group therapy. In September 2007 through October 2007 he did report some increased nightmares and sleeping disturbances.  Also in October 2007, he was dealing with the aftermath of a fatal shooting in his area that had involved some people he knew, but was coping with this appropriately. 

The report of an October 2007 VA examination noted the recent history of treatment for hypomanic episodes.  The Veteran reported being too anxious, with unrelenting hypervigilance.  He stated he was also depressed all the time with thoughts of hopelessness, helplessness and low self esteem.  He had tearfulness and felt mopey and spent more time in bed.  He also had recurrent thoughts of death and occasional suicidal ideations but no real intent due to how his family would be impacted.  He endorsed poor sleep habits, sleeping a small amount at night and sleeping in the afternoon for a few hours.  He had nightmares of combat about getting overrun and running out of ammunition, and intrusive thoughts and flashbacks particularly when he smelled dead animals.  He avoided feelings and discussions of Vietnam or other reminders of combat.  He did not socialize and was often withdrawn, although he was becoming more interactive with a Veteran from group.  He built a "bunker" in his backyard and was noted to have hyperstartle reactions to fireworks and other loud noises.  He also sat with his back to the wall at restaurants and kept a large stash of guns and ammunition.  The report mentioned that the Veteran had been married since 1970, but that he and his wife had slept in separate rooms for the past year due to his symptoms, and they did a lot of activities separately.  He helped with cooking sometimes but mostly let the housework be up to her.  He did eat out with his wife a few times a year and went to movies in the theater.  It was also mentioned that he socialized with other family members. He drank about 2-3 glasses of wine per night with a history of drinking more.   

Mental status examination revealed him to be clean, cooperative with fair grooming as he appeared unshaven.  He had good eye contact and normal expressions, with no unusual motor movements or speech. He had appropriate affect with constricted range.  He was alert and fully oriented with coherent thoughts and no evidence of psychosis.  He did well on cognitive testing.  The Veteran reported having some short term memory weakness, but this was not shown on testing.  He also reported concentration problems especially in conversations.   Insight, judgment and abstracting were all good.  He was noted to continue with symptoms of PTSD and depression, with symptoms as described above.  He also had bipolar disorder currently controlled with medications.  His PTSD and depressive symptoms would occasionally cause a decrease in work efficiency if he were employed but he appears to have generally satisfactorily functioned at work, stopping due to physical problems. He was diagnosed with PTSD, chronic with depressive disorder NOS due to PTSD and also with bipolar disorder.  His GAF was 51, moderate for PTSD and depressive disorder and 49, serious for bipolar disorder. 

Lay statements submitted by friends included a statement from one who knew the Veteran for almost 30 years and noted he has become increasingly reclusive and no longer attended meetings with the service organization he was involved in.  He also was noted to not work for money or otherwise leave his property.  He reportedly obsesses about having a secure perimeter.   

Records from December 2007 noted some increase in tiredness and ongoing sleep issues.  The Veteran discussed coping strategies including for dealing with remembering his son's death 16 years ago.  In January 2008 he was feeling more level and having fewer mood swings.  According to records from February 2008 through May 2008, he continued to do well and to benefit from the group.  In June 2008, he did have some hypervigilance as a result of the war and was a bit more paranoid lately. He kept his drapes closed due to PTSD.  However he was not hearing voices and not abusing alcohol.  He had fair sleep with waking up.  In November 2008 he had some increased symptoms since the recent death of a niece, but coped with them appropriately.  He continued to have no evidence of delusions, hallucinations, paranoid or obsessive thoughts.  

VA records reflect that in December 2008, the Veteran was referred for individual therapy with history that included his PTSD and recent deaths of family members.  Mental status examination continued to be unremarkable for any pathology or deficiency, except that he did have depression over the death of his niece, and also had some heightened alertness with preoccupation, paranoia and obsessiveness associated with PTSD.  His social history of generally getting along well with his wife in recent years was noted and his drinking history of a recent "bender" following his niece's death was noted.  His GAF score was 60 in December 2008 and again in January 2009.   

Records show that in January 2009 and February 2009 treatment focused on his getting through the anniversary of his son's death, with a temporary increase of medication to help do so in February.  He was noted to engage in some drinking in January 2009, and ongoing nightmares.  There were no indications of hallucinations, suicidal or homicidal thoughts or impulsiveness.

A January 2009 examination conducted through QTC revealed the Veteran reported some increased symptoms including increased mania, racing thoughts and paranoia and ongoing trouble sleeping.  He continued to check windows and doors due to feeling unsafe.  Symptoms were described as chronic and severe and persistent.  The examiner described the effect on his daily function as profound.  He continued to struggle with paranoia and feeling unsafe.  Again his bunker and weapons stash were noted.  He also isolated from others except he got along with other Veterans.  It was reported that he hated crowds and avoided social outings.  He was noted to be retired from the railroad.  He had a history of alcohol abuse and continued to drink.  He was never arrested, although he had a past history of a bar fight. He was in a good relationship with his wife.  

Mental status examination was generally unremarkable although he did endorse panic attacks more than once a week.  Suspiciousness was present as was high paranoia.  He cited waking feeling as though someone broke in the house.  He also reported hallucinations of feeling sometimes as though he is back in the jungle or rice paddy.  His obsessional rituals regarding the bunker and weapons were noted.  There was no evidence of thought impairment and his judgment and abstract thinking were intact.  He did report mild memory impairment in forgetting what people tell him or what he said.  He did have suicidal ideations and once came close to a suicidal action.  PTSD symptoms included constant flashbacks and nightmares of 3-4 times a week.  He was reminded of Vietnam by loud noises and certain smells.  Following testing, PTSD and bipolar disorder were diagnosed.  A GAF score of 55 was assigned, but it was noted he had periods much lower.  The examiner linked the bipolar disorder to his PTSD and service.  The examiner concluded that the Veteran does have intermittent inability to perform activities of daily living but could perform self care.  He had difficulty establishing effective work, school and social relationships.  There were effects from PTSD on most of the areas of work, school, family relations, judgment, thinking and mood, with deficiencies in most areas.   

By rating action of February 2009, service connection was established for bipolar disorder with alcohol abuse, effective from January 2008, the date this was specifically claimed.  The RO indicated that this condition would be rated as one entity, as associated with service connected PTSD with depressive disorder.  

VA records from 2009 reveal ongoing treatment for his PTSD symptoms.  A March 2009 record revealed he cited worse nightmares, irritability and avoidance but had improved startle and hypervigilance.  There was no change in energy, concentration, appetite, motivation or flashbacks.  He denied current symptoms of psychosis.  A GAF score of 70 was assigned.  Other records from March 2009 revealed that his mental status examination was negative for any deficiencies or pathological findings although he did report more bizarre dreams since starting to work on IRT therapy.  He still did engage in some drinking.  He continued to benefit from treatment as reported in March and April 2009.  He did endorse some survivor's guilt in April 2009 but otherwise had no major problems. In May 2009 he reported a friend had been killed in an accident but denied any inappropriate reactions to this. He continued with nightmares of Vietnam. 

In June 2009, he continued to have essentially normal mental status findings but still reported nightmares.  He denied using alcohol to cope with his nightmares. His GAF score was 65. 

Towards the end of June 2009 he reported difficulty falling asleep and was coping with the recent death of his sister.  No significant problems were shown on mental status examination and his GAF was 60.  Also in June 2009 he reported plans to host a family gathering for July 4.  In July 2009, he was working to build a playhouse for his grandchildren and enjoyed this activity.  He was noted to successfully manage his PTSD symptoms using coping strategies.  In September 2009 his mental status findings were unchanged from June 2009 and he was overall stable at present.  His GAF was 75.  In October 2009, he reported improved mood which he attributed to spending more time out in nature. He discussed attempts to cope positively with dealing with anniversaries of family member's deaths.  In November 2009 the Veteran reported that he used to cope with PTSD symptoms with alcohol that used to contribute to problems with marriage and now successfully used active listening to improve communication with his spouse. Spending time outdoors in nature improved his mood. He did have some issues with survivor's guilt reported in November 2009, but used distraction techniques to cope. His GAF was 85.  A December 2009 record revealed findings of constricted affect but otherwise unremarkable mental status exam.  He did sometimes endorse suicidal ideation but no plan.  He did have impairment of social function due to panic attacks, and heightened anxiety in social situations. Occupational function was impaired due to being retired on disability.  His GAF was 60. 

In February 2010, the Veteran underwent a VA examination.  The report mentioned that he was retired and seeking a 100 percent rating based on the amount of combat he experienced, and the problems he had because of it.  Ongoing difficulties about his son's accidental death in 1992 were noted.  The report indicated that the Veteran's symptoms included panic attacks, social anxiety and drinking (noted in VA records from December 2009 and January 2010).  He was still not able to find a job since 2002, and wanted to return to work, but could not deal with people.  He enjoyed working for the railroad, indicating it was just him and the engineer he dealt with.  He was still married and described the marriage as not great but tolerable.  He had no legal problems the past year.  He liked outdoor activities such as hunting, fishing and riding his motorcycle.  He also reported watching TV for 6 hours a day.  He indicated that he declined invitations to attend the biker rally at Sturgis due to the crowds. 

Mental status examination revealed that the Veteran was appropriately and casually dressed, with good hygiene, no unusual speech, mannerisms or expressions.  He was cooperative, pleasant with good eye contact.  He was cheerful.  He was alert and fully oriented with average intellect and good association of ideas.  There were no auditory or visual hallucinations.  He gave a history that appeared orderly and consistent in terms of events.  There was no evidence of paranoia or obsessions.  Attention and memory appeared intact.  He reported mild anxiety symptoms and was unable to relax.  He feared the worst happening and felt shaky and trembling and feared loss of control.  He had moderate difficulty with hot or cold sweats.  Otherwise he had no symptoms of anxiety.  Regarding depression, he felt like crying but could not.  He said it was hard to get interested in things, had trouble making decisions and had low energy. He had suicidal ideations but no intent.  He was sad most of the time and did not expect things to work out for him.  He reported boredom with the lack of outdoor activities in the winter but had plans to begin ice fishing with a friend.  

With regard to PTSD, he continued to report intrusive thoughts of his significant combat stressors, and woke with dreams of these events daily.  He had a constant sense of dread or doom of being overrun, and cited his large cache of ammunition and bunker building.  He did have friendships with other Vietnam Veterans.  Irritability and sleep problems were reported.  Testing revealed a severe range of depressive symptoms, a mild to moderate range of anxiety symptoms and significant PTSD symptoms.  Testing also revealed a limited desire to work, and a significant reliance on others or the government.  Axis I diagnoses of PTSD, bipolar disorder, and alcohol abuse were made.  A GAF score of 55 -60 was assigned for PTSD alone, and a score of 60 was given for bipolar disorder.  

The examiner opined that the Veteran's PTSD symptoms were not currently a limiting factor in his ability to work, as it was noted that his symptoms were not significantly different from when he worked at the railroad.  Overall his inability to find gainful employment was best attributed to factors including the following:  living in an economically depressed region; his attitude towards work shown on testing; his age; and his past injuries.  The examiner further compared the findings to those in the January 2009 examination and deemed there was no substantial change in PTSD symptoms since then.  He was also felt to have an element of symptom amplification; for example, he claimed a lack of interest in new activities, but reported new efforts to go fishing with another veteran.  Overall his unemployability was deemed less likely than not caused by PTSD. 

The Veteran's March 2011 hearing included testimony from his wife who said that the Veteran had no friends other than other Vietnam veterans.  She said he will overreact to loud noises and recited an incident when the Veteran reacted to a low flying helicopter nearby by jumping up and loading his gun.  The Veteran indicated that he was uncomfortable around crowds, and stayed around the house. However he did hunt.  He confirmed keeping 50 thousand rounds of ammunition and 80 guns, and bottled water.  He also reported having a secluded yard.  He confirmed having flashbacks and of hypervigilance with regards to the helicopter incident.  He believed that he was getting worse and felt like he was "wired" on the inside and nervous.  He reported having anger over the soldiers who died from Vietnam.

In a decision issued on June 3, 2011, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD with depressive disorder and bipolar disorder with alcohol abuse.  The Veteran appealed the Board's November 2010 decision to the Court.  In a 2011 JMR, the parties to the motion requested that the Board's June 2011 decision be vacated and remanded, primarily due to an inadequate discussion of the reasons and bases supporting the decision.  An Order of the Court granting the JMR was issued in November 2011.

Thereafter, the Veteran and his representative added evidence to the file including VA medical records dated from January 2010 to May 2012; and a private medical opinion of Dr. J.C. dated June 2012.  This evidence was accompanied by a waiver.

The VA records reflect that when seen in January 2010, the Veteran was feeling increased depression due to the anniversary of his son's death.  At that time, the Veteran was well oriented.  He was casually dressed and it was noted that his hygiene was good.  Speech was reportedly normal and mood was noted as depressed.  His thought processes were logical and goal directed.  The Veteran did not express suicidal or homicidal thoughts, or intent to harm himself or others.  There were no indications of delusional thoughts, hallucinations or paranoid/obsessive thoughts.  The Veteran's objectives were to reduce his panic attacks from 3 to 4 times monthly, to not at all, and to reduce his flashbacks which were occurring twice a week.  A GAF score of 75 was assigned.  Testing conducted in February 2010, revealed evidence of severe symptoms of depression (manifested by loss of interest and energy, crying and indecisiveness).  He had mild to moderate symptoms of anxiety.  He had an employment readiness score of 132, indicating that vocational counseling could be needed before placement.  A March 2010 record indicates that the Veteran had been delusional the previous week, this was explained as related to him having pneumonia and taking codeine cough syrup that had been prescribed for his wife.  There was no indication that this was in any way related to PTSD.  When seen in May 2010, the Veteran indicated that he was involved in making home and property improvements, and reported no increase in symptomatology.

When assessed by VA in June 2010, the Veteran reported that his anxiety had improved and he was feeling more comfortable in crowds.  Speech was normal, thoughts were intact and the Veteran denied having suicidal ideation.  Once a week panic attacks were reported.  A GAF score of 75 was assigned.  When seen in mid-June 2010, a GAF score of 65 was assigned.  The Veteran's reported symptoms included sleep impairment, anxiety, flashbacks, panic attacks and night sweats.  On examination, the Veteran was well-oriented, his speech was normal, his memory was grossly intact, and he exhibited good personal hygiene.  Insight was good.  There were no indications of suicidal ideation.  September and October 2010 records indicate that the Veteran continued to have panic attacks and flashbacks, without evidence of suicidal or homicidal thoughts, or intent to harm himself or others.  There were no indications of delusional thoughts, hallucinations or paranoid/obsessive thoughts.  An October 2010 record also reflects that the Veteran had a friend who was very supportive.  

A December 2010 VA record reflects that the Veteran had been depressed briefly, but was able to enjoy his 40th wedding anniversary.  Speech was normal, appearance was appropriate and mood was good.  There was no indication of suicidal ideation.  A GAF score of 80 was assigned.  Later in December 2010, a GAF score of 70 was assigned and the Veteran complained of sleep impairment, anxiety, flashbacks, panic attacks and night sweats.  

VA records dated in 2011 continued to document periodic symptoms of anxiety, nightmares, sleep impairment, flashbacks, depression, irritability and avoidance.  The 2011 records reveal that the Veteran was appropriately groomed and oriented; that his speech was normal and that the Veteran did not express suicidal or homicidal thoughts, or intent to harm himself or others.  There were no indications of delusional thoughts, hallucinations or paranoid/obsessive thoughts during 2011.  Assigned GAF scores ranged from 62 (December 2011) to 85 (May 2011).  Other GAF scores assigned during 2011 were as follows: 75 (February); 65 (April); 70 (September); and 75 (November).  

VA records dated in 2012 reveal that the Veteran was coping positively with his PTSD by using friends and family for support and keeping structure in his day (February 2012).  Records dated in March 2012 indicated that the Veteran was coping with life stressors by riding his motorcycle and was reorienting himself after experiencing nightmares, to reduce anxiety associated with these.  An April 2012 record revealed that the Veteran had been able to let go of his self-isolation and had been able to enter friendships.  The 2012 records continued to reveal that the Veteran was appropriately groomed and oriented.  His speech was normal and the Veteran did not express suicidal or homicidal thoughts, or intent to harm himself or others.  There were no indications of delusional thoughts, hallucinations or paranoid/obsessive thoughts during 2012.  GAF scores of 70 were assigned in February and April 2012.  

The file also contains a June 2012 report of a private psychological evaluation of the Veteran, based on review of the claims folders (1623 pages) and phone interview with the Veteran and his spouse.  The Veteran's psychiatric history from 1985 forward was reviewed and summarized.  The evaluator indicated that upon clinical interview, the Veteran was considered essentially reliable and his wife was described as trustworthy.  It was noted that the Veteran demonstrated a general poverty of speech during the phone interview, as well as general distractibility and impaired word-finding ability.  Memory was described as grossly intact, with some difficulty recalling specific dates.  

The Veteran's current symptoms were reported to include: sleep disturbance, limited social interest, isolation, fatigue, guilt, paranoia, diminished concentration, increased distractibility, irritability, and decreased frustration tolerance.  It was reported that the Veteran had recent suicidal ideation, occurring 2 weeks previously, indicating that such thoughts had been present since 1985.  The Veteran reported having only one friend and indicated that he enjoys riding his motorcycle.  His wife confirmed the presence of symptoms such as sleep impairment, impaired concentration, and exaggerated startle response.  

The report indicated that following military service, the Veteran had a 35 year career with various railroad companies.  It was noted that he was hired to work as a conductor, and reportedly either worked in isolation or with the engineer.  He indicated that even so, verbal conflicts occurred, resulting in him being seen by a psychologist in 1992.  He indicated that his employment ended when he injured his ankle on the job, underwent surgery, and was unable to return to work thereafter.  It was noted that since that time, the Veteran had worked with and assisted a man who built playhouses, completing 5 of them.

Socially, the Veteran indicated that he had a short-fuse and his wife reported that the Veteran had experienced conflicts with family members and others.  She indicated that he was verbally aggressive towards her, and described as his temper as violent.  A remote instance of physical aggression while still employed was reported.  The report mentioned that the Veteran had been married since 1970 and had two adult children; the relationship with his wife was described as essentially adequate and with the children was assessed as average.  The Veteran described having an isolated lifestyle, related to symptoms of irritability, paranoia and low frustration tolerance.  Depressed mood was noted.  The Veteran's wife indicated that the Veteran would go for days without shaving or combing his hair, would often wear the same clothes for days, and needed to be reminded to change them.  She indicated that he kept weapons in every room in the house and had an inventory of 50 rounds of ammunition.  Diagnoses of chronic severe PTSD, and bipolar disorder were made and a GAF score of 45 was assigned.

The psychologist assessed the Veteran's overall presentation of symptoms as severe, as represented by symptoms of mood disturbance, episodes of anger, irritability, sleep disturbance, diminished concentration and attention, fatigue, decreased motivation, and isolation.  Also noted were the Veteran's manifestations of paranoia, periodic suicidal thoughts, and maintaining weapons and a significant amount of ammunition in his home.  It was noted that the Veteran's spouse had indicated that the Veteran's condition had revealed only "temporary improvement" which the evaluator found persuasive.  

The psychologist concluded that since October 2006, a 100 percent evaluation for PTSD was warranted.  It was noted that beginning in October 2006, records indicated that the Veteran was able to establish/maintain very few friendships and participated in only minimal social activity and that a GAF score of 50 had been assigned, indicative of a serious level of impairment.  

The psychologist also mentioned that clinical records suggested some symptoms of improvement, but noted that such findings were contradictory to the lay reports provided by the Veteran and his spouse.  The evaluator also questioned GAF scores assigned by VA indicative of improvement, opining that largely symptoms such as flashbacks, nightmares, panic attacks, depression and avoidance had remained unchanged.  

The psychologist observed that VA records and information obtained from the Veteran indicated that he had generally been able to maintain substantially gainful employment on a regular basis until his retirement.  It was noted that this was relatively solitary work, and yet still not free from conflict, and that the Veteran required taking days off due to psychological symptoms.  It was noted that since his retirement, the severity of the Veteran's psychological condition had reportedly increased.  The psychologist noted that although the Veteran would likely benefit from the structure of an employment environment, he would require a flexible, isolative work environment and patient supervisors, and would still experience symptoms.  It was observed that the Veteran's reliability in the work environment would still be suspect due to mood lability and reported forgetfulness, and the psychologist therefore opined that the Veteran was unemployable due to PTSD and bipolar disorder.

The psychologist summarized that the Veteran's PTSD and bipolar disorder were evidenced by deficiencies in work, relationships, thinking and mood.  He stated that the Veteran had demonstrated difficulty managing/adapting to stressful life situations and an on-going inability to establish and maintain close, effective relationships.  The psychologist concluded that under the VA rating criteria, the Veteran was 100 percent disabled, and that more likely than not this was so since October 2006. 

The psychologist further mentioned that although the Veteran was once able to maintain gainful employment in the past, it should be noted that he typically was engaged in solitary work or could isolate himself.  It was also stated that allowances made by the railroad (allowing him to make up work time missed) "exceeded" what a more typical work environment would tolerate or provide.  The psychologist concluded that based on the present severity of the Veteran's reported symptoms, the nature of his employment history, and his history of interpersonal relationships, he was more likely than not unable to maintain substantially gainful employment dating back to at least October 2006.  


Analysis

The Veteran is seeking entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder, and bipolar disorder with alcohol abuse, for the appeal period extending from October 16, 2006, when the increased rating claim was filed.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran's service connected PTSD with associated conditions is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In the June 2011 Board decision (now vacated), it had been determined that entitlement to an evaluation in excess of 50 percent for PTSD with depressive disorder, and bipolar disorder with alcohol abuse, was not warranted.  

In the JMR, the parties determined that the June 2011 Board decision contained an inadequate discussion of the reasons and bases for the denial of the claim.  Initially, therein it was clarified that under Mauerhan v. Principi, 16 Vet. App. 436 (2002), it was not necessary to make a finding that all or even most of the enumerated rating criteria be present in order to justify an increased rating.  Essentially, the parties concluded that the Board neglected to sufficiently discuss whether staged ratings were warranted in this case, particularly in light of a January 2009 VA examination reported indicating that the Veteran's psychiatric symptoms affected his functioning in most areas.  

Having re-examined the claim, the Board concludes that the criteria for a 70 percent evaluation, but no greater, have in fact been met for the entirety of the appeal period extending from October 16, 2006.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

During the appeal period, lay and clinical evidence indicates the Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability, low stress tolerance, and his difficulty concentrating and relating to his family member and former co-workers/supervisors.  Upon evaluations conducted in 2009 by VA and by a private psychologist in 2012, the evaluators specifically indicated that the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent criteria.  In addition, symptoms of suicidal ideation are documented on several occasions in the record between 2006 and 2012.  

However, significantly, the overall disability picture and most probative evidence does not support the assignment of a 100 percent evaluation for PTSD with depressive disorder, and bipolar disorder with alcohol abuse.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

Significantly, the clinical evidence does not reflect that the Veteran has a constellation of symptoms consistent with the assignment of a 100 percent evaluation.  The record does not show that the Veteran has had the following symptoms during the appeal period extending from October 16, 2006 forward: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  In fact VA clinical records have consistently, since 2006, reflected that the Veteran was well oriented, and appropriately groomed, and that his thought process and communication were not grossly impaired.  Hallucinations and delusions have repeatedly not been shown.  While the Veteran reportedly keeps ammunition and weapons at his home; there have been no documented violent episodes in or outside the home involving his weapons and the clinical evidence does not indicate that the Veteran is felt to be a persistent danger, to the extent of hurting himself or others.  

Significantly, when evaluated by a private psychologist in 2012, the report also failed to reveal findings of the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  At that time, the Veteran's spouse indicated that the Veteran would go for days without shaving or combing his hair, would often wear the same clothes for days, and needed to be reminded to change them; in essence, she presented lay reports suggestive of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board finds, however, that her lay reports provided on a sole occasion in 2012 in a phone interview with a private psychologist, while considered competent, are contradicted by dozens of VA clinical records dated between 2006 and 2012, nearly all of which reflect that the Veteran was well groomed and appropriately dressed when seen in person for his VA appointments, generally occurring monthly or more frequently.  Moreover, records dated from 2011 to 2012, fail to reveal any general indication of an intermittent inability on the Veteran's part to perform activities of daily living (apart from maintenance of minimal personal hygiene).  

The Board finds the dozens of VA records and VA examination reports documenting the Veteran's appropriate appearance, consistently acknowledging his ability to perform activities of daily living and providing an objective assessment of his physical presentation to be more reliable and probative, than a solitary lay report made by the Veteran's spouse in the context of a phone evaluation in 2012.  Moreover, even assuming that the Veteran occasionally fails to appropriately groom himself, even if for days, the overall picture is not consistent with an inability to perform activities of daily living; nor did the private psychologist so suggest in his 2012 report.  

Further, the evidence on file does not support a finding of total occupational and social impairment.  As an initial matter, the Board notes that throughout the appeal period extending from October 2006, the file does not contain a GAF score of lower than 45 made by a either a private or VA practitioner.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning; however, such a score is not reflective of total occupational or social impairment.  Moreover, VA records dated in 2011 and 2012, reveal that GAF scores ranging from a low of 62 to a high of 85 were assigned, indicating an improvement of symptoms from the standpoint of VA clinicians, and reflecting mild symptoms or no worse than some difficulty in social and occupational functioning.  

Socially, neither lay or clinical evidence establishes total impairment.  It is clear from the record that at minimum, the Veteran has been able to maintain and sustain a long-term marital relationship for more than 40 years and has contact with both of his adult children; hence, total social impairment has clearly not been shown.  Moreover, the record is replete with documentation to the effect that the Veteran has one or more friends, who he spends time with, and that he has participated in small construction/building  projects with at least one other person during the appeal period.  Other social activities in which the Veteran participates include riding motorcycles and tending to is guns.  In the 2012, private examination report the psychologist urged that a 100 percent evaluation be assigned for the Veteran's PTSD and noted that beginning in October 2006, records indicated that the Veteran was able to establish/maintain very few friendships and participated in only minimal social activity.  Such findings, in and of themselves and on their face, are not indicative of total social impairment and do not support the assignment of a 100 percent evaluation.  In light of such evidence, it cannot reasonably be concluded that that total social impairment has been demonstrated at any point during the appeal period.  

Similarly, total industrial impairment is not established by the evidence.  When most recently evaluated by VA in 2010, testing of the Veteran revealed a limited desire to work, and a significant reliance on others or the government.  Axis I diagnoses of PTSD, bipolar disorder, and alcohol abuse were made.  A GAF score of 55 - 60 was assigned for PTSD alone, and a score of 60 was given for bipolar disorder.  The examiner opined that the Veteran's PTSD symptoms were not currently a limiting factor in his ability to work, as it was noted that his symptoms were not significantly different from when he worked at the railroad.  His inability to find gainful employment was attributed to living in an economically depressed region, his attitude towards work shown on testing, his age and his past injuries.  The examiner further compared the findings to those in the January 2009 examination and deemed there was no substantial change in PTSD symptoms since then.  He was also felt to have an element of symptom amplification.  For example, he claimed a lack of interest in new activities, but reported new efforts to go fishing with another veteran.  Overall the Veteran's unemployability was deemed less likely than not caused by PTSD.  Subsequently, VA records or 2011 and 2012 largely document a decrease in symptomatology and an increase in GAF scores, indicative of sustained improvement of the Veteran's overall disability due to PTSD and associated conditions, as found by qualified clinicians.  

The file contains a conclusion made by a private psychologist in 2012, to the effect that the Veteran was totally occupationally impaired.  At the outset, the Board observes that this opinion was provided by a private psychologist who has never treated or seen the Veteran, and the evaluation was based entirely on an review of the clinical evidence of record and findings made during the course of a telephone interview of the Veteran and wife conducted in June 2012.  As will be explained herein, given the flaws, internal inconsistencies, and lack of objectivity, found in that opinion, the Board finds that it is of far lower probative value than the VA clinical treatment records and examinations conducted by VA.

In support of the conclusion that the Veteran was unemployable, the psychologist summarized that the Veteran's PTSD and bipolar disorder were evidenced by deficiencies in work, relationships, thinking and mood.  He stated that the Veteran had demonstrated difficulty managing/adapting to stressful life situations and an on-going inability to establish and maintain close, effective relationships.  However, even assuming the validity of these findings for the limited purposes of this discussion,  all of those findings do not support a finding that the Veteran is totally occupationally impaired or the assignment of a 100 percent evaluation.  They are at most consistent with (and are in fact enumerated in) the criteria supporting the assignment of a 70 percent evaluation, and no greater.  This disability rating has already been granted herein.  

In addition, a review of the report reveals that in one or more instances, speculatory and unsubstantiated information was used to reach a conclusion.  For example, the psychologist mentioned that although the Veteran was once able to maintain gainful employment in the past, it should be noted that he typically was engaged in solitary work or could isolate himself.  It was also stated that allowances made by the railroad (allowing him to make up work time missed) "exceeded" what a more typical work environment would tolerate or provide.  The psychologist provided no factual basis supporting that statement in the record or elsewhere, and to the extent that this entirely unsubstantiated information was used as a predicate for finding the Veteran unemployable, it is both speculative and inaccurate.  A physician's opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)  

The psychologist concluded that based on the present severity of the Veteran's reported symptoms, the nature of his employment history, and his history of interpersonal relationships, he was more likely than not unable to maintain substantially gainful employment dating back to at least October 2006.  The psychologist also mentioned that clinical records suggested some symptom improvement, but noted that such findings were contradictory to the lay reports provided by the Veteran and his spouse.  The 2012 report reflects that the Veteran's spouse had indicated that the Veteran's condition had revealed only "temporary improvement" and that the psychologist found this reasoning persuasive by virtue of her relationship to him.  The evaluator also questioned GAF scores assigned by VA indicative of improvement, opining that largely symptoms such as flashbacks, nightmares, panic attacks, depression, and avoidance had remained unchanged.  

The Board wishes to emphasize that the 2012 interview and assessment by the private psychologist was procured by the Veteran's law firm for the primary purpose of securing additional compensation.  As an initial matter, it is difficult to understand why the private psychologist found the lay statements of the Veteran (who he had never met or treated) and his spouse, made during a single phone interview in June 2012, to be of more reliable and probative than the findings and opinions of VA clinicians made during the course of years of treating the Veteran.  In this regard, neither the Veteran nor his spouse is shown to have any specialized medical training.  As such, any opinion provided regarding the complex matter of sustained improvement of symptoms is beyond their competency to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board also notes that in this regard, the clinician failed to address findings made by VA in 2010 indicating symptom magnification by the Veteran, or the fact that lay accounts provided by the Veteran's spouse were not found in the clinical records.  These are findings that may have had bearing on the psychologist's determination as to the credibility of the Veteran and his wife.  Pursuant to the above it is clear that the 2012 examination report made no attempt to rectify any lay accounts from the Veteran and his wife with the clinical evidence already on file.  

Significantly, the VA records, particularly those of 2011 and 2012 refute the lay statements of the Veteran's wife and are reflective of sustained improvement.  The decrease in symptoms, an increase in GAF scores and improvement in the Veteran's overall presentation and demeanor, as well as his overall functioning is apparent in those records, particularly in those dated in 2012.  Hence the 2012 psychologist's reliance on the unsubstantiated lay statements of the Veteran's spouse was unfounded.  In addition, the Board finds no basis for discrediting the GAF scores assigned by VA.  Significantly, clinical experts with VA have been treating the Veteran for many years, with improvement shown over time, particularly evident in 2011 and 2012,  While VA records did continue to document symptoms of anxiety, nightmares, sleep impairment, flashbacks, depression, irritability and avoidance, (often not collectively, as suggested by the psychologist), the psychologist neglected to note or refused to recognize that the records also revealed that the severity of symptoms had decreased and the Veteran's overall level of functioning may have improved - despite the fact that the psychologist summarized such findings in his own report.   

In the 2012 report, the psychologist observed that VA records and information obtained from the Veteran indicated that he had generally been able to maintain substantially gainful employment on a regular basis until his retirement.  It was noted that this was relatively solitary work, and yet still not free from conflict, and that the Veteran required taking days off due to psychological symptoms.  It was noted that since his retirement, the severity of the Veteran's psychological condition had reportedly increased.  The psychologist noted that although the Veteran would likely benefit from the structure of an employment environment, he would require a flexible, isolative work environment and patient supervisors, and would still experience symptoms.  It was observed that the Veteran's reliability in the work environment would still be suspect due to mood lability and reported forgetfulness, and the psychologist therefore opined that the Veteran was unemployable due to PTSD and bipolar disorder.  The psychologist concluded that under the VA rating criteria, the Veteran was 100 percent disabled, and that more likely than not this was so since October 2006. 

Here again, the Board finds that the opinion of the psychologist is flawed for a number of reasons.  At the outset it is entirely inconsistent to find that Veteran would likely benefit from the structure of an employment environment and would require a flexible, isolative work environment and patient supervisors - all of which suggest he is employable; and then conclude that he was not employable.  Second, the opinion is based largely on symptoms of mood lability and "reported forgetfulness" that are not shown on VA treatment records.  A review of 2011 and 2012 VA records reveals mood stability, intact thought process and communication, and no objective indications of memory impairment.  The Board finds that the reported medical observations by VA medical professionals are more competent (and thereby more persuasive) than any lay accounts to the contrary provided by the Veteran and his wife on a solitary occasion of the June 2012 phone examination obtained in pursuit of benefits.  Accordingly, the Board believes that there was an insufficient and inaccurate basis for the psychologist to make a finding of total occupational impairment using the aforementioned rationale.  

In essence, the Board finds the contemporaneous information documented in the VA records used for treatment purposes to be of greater reliability than the lay statements of the Veteran and his wife provided in a 2012 phone interview in pursuit of higher disability compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In addition, given the overall lack of objectivity and factual substantiation in the 2012 report of the private psychologist, the Board also finds the VA records and examination reports to be more probative and credible than this evidence.  

Having weighed the evidence in terms of competency, credibility and probative value, the Board finds the VA records and 2010 VA opinion to contain the most reliable and probative content.  In this regard, the Board observes that the 2010 VA opinion was issued based on a comprehensive review of the Veteran's medical history, as supported with reference to specific evidence and findings.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and includes sound reasoning for the conclusion).

In summary, it is only with some resolution of doubt in the Veteran's favor that the Board has awarded an increased rating to 70 percent for the entirety of the appeal period extending from October 16, 2006.  The claim for increase is granted to this extent.  See 38 C.F.R. § 4.130, DC 9411, Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).  The Board has considered and rejected the award of an even higher schedular rating.





Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact that the PTSD with depressive disorder and bipolar disorder with alcohol abuse have had on the Veteran's ability to function at work.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD and associated conditions.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's psychiatric disorder, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

For the portion of the appeal period extending from October 16, 2006 forward, entitlement to a 70 percent evaluation for PTSD with depressive disorder, bipolar disorder with alcohol abuse, is granted subject to the provisions governing the award of monetary benefits.  


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

The Board notes that in this case a formal TDIU claim was filed in November 2009, while the case was pending appellate consideration.  The claim was denied in a March 2010 rating action.  However, by virtue of this decision, an increased rating for PTSD not in effect at the time of that prior decision, and possibly impacting the claim, has been granted.  As such, the Board believes that in fairness to the Veteran and in light of the Rice holding, a TDIU claim remains a viable issue; even though previously denied as is the case here.   

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.  

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


